Citation Nr: 0510696	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-36 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for hypertension.

2.	Entitlement to an initial rating in excess of 30 percent 
for hypertensive arteriosclerotic heart disease with old 
myocardial infarction.

3.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right knee injury.

4.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of a left knee injury, with internal 
derangement and anterior cruciate ligament damage.  

5.	Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to April 
1988.     

These matters come to the Board of Veterans' Appeals (Board) 
from February and May 2003 rating decisions.

In February 2003, the RO granted service connection and 
assigned an initial 20 percent rating for hypertension, 
effective May 28, 2002; the RO also granted service 
connection and assigned an initial 10 percent rating for 
hypertensive arteriosclerotic heart disease with old 
myocardial infarction, effective May 28, 2002.  

In May 2003, the RO granted service connection and assigned 
an initial 10 percent rating for residuals of a right knee 
injury, effective May 28, 2002; and granted service 
connection and assigned an initial 10 percent rating for 
residuals of a left knee injury, with internal derangement 
and anterior cruciate ligament damage, effective May 28, 
2002. 

In June 2003, the veteran filed a notice of disagreement 
(NOD) with the initial ratings assigned for hypertension, for 
hypertensive arteriosclerotic heart disease, for the 
residuals of a right knee injury, and for the residuals of a 
left knee injury.  A statement of the case (SOC) was issued 
in November 2003, and the veteran filed a substantive appeal 
in December 2003.  

As each of the claims on appeal involves a request for a 
higher initial evaluation following the grant of service 
connection, the Board has characterized these claims in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, although, as noted in its 
November 2003 SOC, the RO increased to 30 percent the 
veteran's initial rating for hypertensive cardiovascular 
heart disease during the pendency of this appeal, inasmuch as 
a higher evaluation is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher initial rating remains 
viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 
(1993).
The Board's decision on the claims for higher initial ratings 
for service-connected hypertension, for hypertensive 
arteriosclerotic heart disease, for the residuals of a right 
knee injury, and for the residuals of a left knee injury, is 
set forth below.  The additional matter of an initial rating 
in excess of 10 percent for lumbosacral strain, noted on the 
title page, for which the veteran has completed the first of 
two actions required to place this matter in appellate 
status, is addressed in the remand following the order.  This 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C; the RO will notify the 
veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Since the May 28, 2002 effective date of the grant of 
service connection, the veteran's hypertension has not been 
manifested by diastolic blood pressure of predominantly 120 
or more.

3.	Since the May 28, 2002 effective date of the grant of 
service connection, the veteran's service-connected 
hypertensive cardiovascular heart disease, with myocardial 
infarction, has not been shown to involve more than one 
episode of acute congestive heart failure in the past year; 
workload of greater than 3 METs (metabolic equivalents) but 
not greater than 5 METs (the veteran had a workload of 
between 6 and 7 METs); or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent (left ventricular 
ejection fraction was 57 percent).

4.	Since the May 28, 2002 effective date of the grant of 
service connection, range of motion in both knees has been 
limited, at most, to 110 degrees on flexion; no obvious 
additional limitation of motion due to pain on use also has 
been noted.  




CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 20 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2004).

2.	The criteria for an initial rating in excess of 30 percent 
for hypertensive arteriosclerotic heart disease, with old 
myocardial infarction, are not met.               38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 
(2004).

3.	The criteria for an initial rating in excess of 10 percent 
for the residuals of a right knee injury are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);   38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2004).

4.	The criteria for an initial rating in excess of 10 percent 
for the residuals of a left knee injury, with internal 
derangement and anterior cruciate ligament damage, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R.           §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the November 2003 SOC, the February 2004 supplemental 
SOC (SSOC), and the RO's letter of September 2002, the RO 
notified the veteran of the legal criteria governing the 
claims, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claims.  
After each, the veteran was given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claims.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claims.  In its September 2002 
letter, the RO informed the veteran of the recent enactment 
of VCAA, requested that the veteran provide authorization to 
enable it to obtain any outstanding private medical records, 
and information to enable it to obtain any VA treatment 
records, as well as requested that the veteran submit any 
additional evidence in his possession.  Additionally, in its 
November 2003 SOC, the RO again noted the enactment of the 
VCAA, and identified the actions it had taken to that point 
in accordance with the provisions of the VCAA.  Through the 
September 2002 letter, as well as the information provided in 
the November 2003 SOC, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and           
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
appeal has not prejudiced the veteran in any way.  

As indicated above, the RO issued the November 2003 SOC 
explaining what was needed to substantiate claims on appeal 
within five months of the veteran's June 2003 NOD of the 
February 2003 and May 2003 rating decisions on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of September 2002; 
neither in response to that letter, nor at any other point 
during the pendency of this appeal, has the veteran informed 
the RO of the existence of any evidence that has not already 
been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  As indicated below, the veteran has obtained copies 
of x-ray reports from the Winston-Salem Outpatient Clinic 
(OPC), dated from September 2003, and has arranged for the 
veteran to undergo numerous VA examinations.  In support of 
his claim, the veteran has submitted treatment records from 
S. Svinarich, MD, dated from September 1997 to February 2001; 
a September 2001 letter from his former employer, along with 
various employment records from the mid- to late-1990s; 
treatment records from Pinehurst Cardiology Associates, dated 
in September 2003; and records from the Moore Family Care 
Center, dated in December 2003.  The veteran has also 
submitted personal statements dated in December 2002 and 
January 2003, a December 2003 statement from his wife, and 
statements from third parties dated in January 2003, March 
2003, and April 2003.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to any of the claims on appeal 
that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

A.	Cardiovascular Disabilities

The records from a private cardiologist treating the veteran 
include a February 2001 report, that notes a blood pressure 
reading of 120 (systolic) / 90 (diastolic); on physical 
examination two weeks later, the veteran had a blood pressure 
of 155/100 at rest, and blood pressure of 180/100 post-
exercise.  Also noted in February 2001, was that the 
veteran's electrocardiogram at that time was normal.  The 
veteran was able to exercise moderately without symptoms, 
other than minimal dyspnea on exertion.  The veteran's left 
ventricular ejection fraction was preserved at 65 percent.   

On VA examination in January 2003, for hypertension, the 
veteran reported that he was treated for hypertension 
throughout his military service, and that since discharge he 
had continued to experience persistent hypertension.  On 
physical examination, the veteran's blood pressure was 
initially 180/120, and on two subsequent occasions during the 
examination blood pressure was 150/110.  The examiner 
diagnosed hypertension, moderately severe, and also noted 
that the veteran was then taking various prescription 
medications to treat his hypertension.

The veteran also underwent VA cardiovascular examination in 
January 2003.  The veteran then reported that he had made an 
uneventful recovery from a myocardial infarction in 1997, and 
that since that time, he had undergone an angioplasty and 
stent placement.  He had also completed a thallium treadmill 
test in the past two years that was essentially normal.  He 
did not have any angina.  He carried nitroglycerin with him, 
but had not needed to use this medication.  He was taking 
various other prescription medications at that time for a 
heart condition.  The examiner noted that the veteran's blood 
pressure readings were indicative of hypertension.  It was 
also noted that the veteran's heart was regular in rhythm, no 
murmurs were heard, and the heart did not appear to be 
enlarged.  The examiner diagnosed hypertensive 
arteriosclerotic heart disease with old myocardial 
infarction.  

On VA cardiovascular examination in September 2003, the 
veteran reported a history of a myocardial infarction in 
1997.  He stated that following this incident, he underwent 
cardiac rehabilitation and returned to his job as a security 
guard.  However, he ultimately needed to leave that job in 
2001 after he was unable to pass a mandatory physical.  The 
veteran further stated that he was capable of walking several 
blocks, but that he would then begin to have back and knee 
problems.  He did not report having any angina pectoris.  He 
stated that he would become short of breath at times.  He 
also stated that his feet would swell on a regular basis.  On 
physical examination, the veteran's blood pressure was 
162/100 bilaterally, on each of three separate measurements.  
His chest was clear.  Cardiac examination revealed a very 
rare premature beat.  The veteran had no pedal edema, and he 
had good posterior tibial pulses bilaterally.  The examiner 
assessed hypertension; and arteriosclerotic heart disease 
with coronary artery disease, status-post myocardial 
infarction, status-post angioplasty with stent formation.  It 
was further noted with respect to diagnosed arteriosclerotic 
heart disease, that the veteran's best Metabolic Equivalent 
(MET) level appeared to be about 6 or 7 METs.

A September 2003 report of a preliminary nuclear imaging 
study from Pinehurst Cardiology Consultations notes a left 
ventricular ejection fraction of 57 percent.  The clinical 
impressions were equivocal small area, apical lateral and 
inferior ischemia.  

1.	Hypertension

The veteran's service-connected hypertension is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, pertaining to hypertensive vascular 
disease.  Diagnostic Code 7101 provides for a 20 percent 
rating for diastolic pressure that is predominantly 110 or 
more, or; systolic pressure that is predominantly 200 or 
more.  A 40 percent rating is assigned for diastolic pressure 
that is predominantly 120 or more.  A 60 percent rating is 
assigned where diastolic pressure is predominantly 130 or 
more.  A note to this diagnostic code states that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater.  Isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.

Considering the competent evidence in light of the criteria 
noted above, the Board finds that, at no point since the May 
28, 2002 effective date of the grant of service connection 
have the criteria for a rating in excess of 20 percent for 
hypertension been met.  The veteran's blood pressure on 
examination in January 2003 was measured as 180/120, and on 
two subsequent instances as 150/110; on examination in 
September 2003, blood pressure was 162/100 bilaterally on 
three separate measurements.  These testing results reflect 
that the veteran's diastolic pressure was 120 or above on 
only one out of six occasions, with the remaining test 
results showing diastolic pressure that was 110 or below.  
Moreover, the test results in September 2003, provide the 
lowest diastolic pressure readings since the effective date 
of the grant of service connection, of no more than 100 on 
each instance of testing; the Board points out that readings 
at this level do not even correspond to the currently 
assigned 20 percent evaluation, under the above criteria.  

Thus, as the weight of the competent evidence is against the 
finding that the veteran has a diastolic pressure of 
predominantly 120 or more, the medical evidence does not 
support the assignment of the next higher 40 percent rating.  
Hence, the Board also finds that the criteria for the maximum 
available evaluation of 60 percent, requiring diastolic 
pressure of predominantly 130 or more, likewise have not been 
met.  




2.	Hypertensive Arteriosclerotic Heart Disease

The veteran's hypertensive arteriosclerotic heart disease, 
with old myocardial infarction, has been assigned a 30 
percent rating under 38 C.F.R. § 4.104, Diagnostic Code 7007, 
pursuant to which hypertensive cardiovascular disease is 
evaluated.  

A note to the regulation indicates that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran.

Under Diagnostic Code 7007, a 30 percent rating requires a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute congestive 
heart failure (CHF) in the past year, or; workload greater 
than 3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating requires chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  

After a careful review of the medical evidence in light of 
the pertinent criteria, the Board finds that no more than the 
currently assigned 30 percent initial disability rating is 
warranted for the veteran's hypertensive arteriosclerotic 
heart disease at any stage since the May 28, 2002 effective 
date of the grant of service connection. 

The Board notes finds that the veteran has not been shown to 
have those manifestations of hypertensive cardiovascular 
disease that would support the assignment of the next higher 
60 percent rating.  As discussed above, a 60 percent rating 
is warranted for more than one episode of acute CHF in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  However, the Board initially 
notes that pertinent medical evidence does not reflect that 
the veteran has undergone any CHF episodes within the past 
year.  The veteran reported on examination in January 2003 
having undergone an angioplasty and stent placement at some 
point following a 1997 myocardial infarction, but has not 
reported any instances of CHF.  The January 2003 and 
September 2003 VA examiners have not indicated that the 
veteran has, or has ever had, any signs of CHF.  Treatment 
records from the veteran's private cardiologist, while not 
from within the year prior to the effective date of the grant 
of service connection (the "past year," in this case, for 
purposes of applying the rating criteria), nonetheless do not 
refer to any congestive heart failure problem.  

Moreover, the veteran has not met any of the remaining 
components under the above rating criteria that would provide 
for a 60 percent rating.  The veteran has not been shown to 
have a workload between 3 and 5 METs, with associated 
symptoms. The report of the veteran's September 2003 VA 
examination clearly notes a MET level of about 6 or 7 METs.  
There is furthermore no evidence of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, in 
light of the September 2003 report from a private consulting 
cardiologist that notes a left ventricular ejection fraction 
of 57 percent.  The VA physicians who have examined the 
veteran with respect to hypertensive heart disease, have also 
not expressly identified any left ventricular dysfunction. 

Hence, the currently assigned 30 percent rating appropriately 
represents the overall severity of the veteran's service-
connected hypertensive cardiovascular heart disease.  As the 
criteria for the next higher, 60 percent rating have not been 
met, it follows that the criteria for the maximum 100 
evaluation likewise are not met.  

B.	Knee Disabilities

The veteran underwent examination in January 2003 for 
fractures and bone disease, and he then reported having pain 
and swelling in both knees.  On examination, the knees 
appeared normal.  There was no fluid or edema of the legs.  
There was full tenderness over the left medial meniscus area.  
The veteran was capable of extension of his knees from 0 to 
180 degrees, and he could hold his knees in position against 
pulling and resistance.  He demonstrated flexion from 0 to 
130 degrees.  Straight leg raising was 0 to 80 degrees on the 
right, and 0 to 90 degrees on the left without pain.  There 
was a significant amount of crepitation in the knees on 
palpation with motion of the knee joint.  The examiner 
diagnosed traumatic arthritis of the knees on the basis of 
the veteran's medical history, and the physical findings as 
to crepitation of the knees.     

On examination again in April 2003 (by the same physician 
that conducted the January 2003 examination), the veteran 
reported a history of an in-service knee injury with internal 
derangement and instability, following a parachute jump.  The 
veteran also related that since service, he had experienced 
chronic knee pain that was incapacitating to the point that 
he had problems walking, and could no longer run.  He stated 
that he had lost a job at one point, because he could not 
complete a timed distance run as a result of his knee pain.  
He further stated that he had since found employment in a 
more sedentary job position as a range officer at Fort Bragg, 
and that his level of physical activity in this job was 
limited because of his knee pain.  

A physical examination revealed that the veteran had 
extension in both knees to          0 degrees, and that he 
was able to maintain this position against pulling or 
resistance.  He was capable of flexion from 0 to 130 degrees 
bilaterally.  Straight leg raise was from 0 to 80 degrees on 
the right, and from 0 to 90 degrees on the left.  Both knees 
appeared to be stable, although there was considerable 
crepitation in both knees on palpation with motion of the 
knee joints.  There was tenderness over the joint line 
medially.  The examiner further noted that there was no 
evidence of pain on passive motion of either knee, and no 
evidence of edema or instability at that time.  There was 
also no obvious functional limitation related to the knees, 
other than that they were painful.  It was also noted that 
there did not appear to be any ankylosis at either of the 
knee joints.  The examiner diagnosed chronic knee pain, 
related to old injuries; and internal derangement, left knee, 
with torn anterior cruciate ligament, remote with residuals.  
He further stated that while on previous examinations he had 
identified what appeared be traumatic arthritis of the knees, 
he had since rescinded this diagnosis, in the absence of 
conclusive evidence of actual traumatic arthritis.   

The veteran underwent further examination of the joints in 
September 2003, at which time the veteran continued to report 
pain and swelling in the knees.  He was then working on a 
full-time basis, although he had been required to take off 
three or four days from his job over the past year because of 
his knee problems.  On examination, the knees were normal in 
appearance.  There was no redness, swelling, or tenderness.  
There were no abnormalities to varus or valgus stress.  No 
drawer signs or McMurray's sign could be elicited out of 
either knee.  Range of motion testing for both knees revealed 
findings of extension to 0 degrees, and flexion from 0 to 110 
degrees.  There was minimal crepitus throughout the range of 
motion noted.  The examiner assessed a torn meniscus of the 
left knee with residuals, and patellofemoral syndrome of the 
right knee with residuals.   

X-ray reports from the Winston-Salem OPC, dated from 
September 2003, reflect that the right knee was negative for 
any obvious defects, while the left knee showed very mild 
degenerative changes in the medial and lateral compartments, 
with mild joint space narrowing of the medial compartment, no 
acute bony process or soft tissue problems, and no joint 
effusion.   

The veteran's service-connected residuals of a right knee 
injury, as well as residuals of a left knee injury (with 
internal derangement and anterior cruciate ligament damage), 
have each been assigned a 10 percent rating under Diagnostic 
Code 5260-5014, which indicates osteomalacia evaluated on the 
basis of limitation of motion of the knees.  See 38 C.F.R. § 
4.27.  Diagnostic Code 5014, in turn, provides for the 
assignment of ratings based on the criteria for degenerative 
arthritis in Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes 
(here, Diagnostic Codes 5260 and 5261), an evaluation of 10 
percent is assignable for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  

Under Diagnostic Code 5260, a 0 percent evaluation is 
warranted if flexion of the leg is limited to 60 degrees, a 
10 percent evaluation is warranted if flexion is limited to 
45 degrees, a 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted for extension of the leg limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees, a 20 percent evaluation is warranted if extension 
is limited to 15 degrees, a 30 percent evaluation is 
warranted if extension is limited to 20 degrees, a 40 percent 
evaluation is warranted if extension is limited to 30 
degrees, and a 50 percent evaluation is warranted if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).    See also Johnson v. Brown, 9 Vet. App. 
7 (1996).

The Board finds that, at no point since the May 28, 2002 
effective date of the grant of service connection has the 
competent evidence supported the assignment of an initial 
rating higher than 10 percent for either of the veteran's 
knee disabilities.  Rather, the pertinent medical evidence 
reflects a consistent range of motion for each knee that 
would not even warrant a compensable rating under either 
Diagnostic Code 5260 or 5261.  

On VA examination in January 2003, the veteran had extension 
in each knees from 0 to 180 degrees, and flexion from 0 to 
130 degrees.  These findings are consistent with, or better 
than, standard range of knee motion from 0 degrees 
(extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, 
Plate II.  As such, the findings do not correspond to the 
requirements for even the minimum, compensable rating of 10 
percent under either Diagnostic Code 5260, requiring flexion 
limited to 45 degrees, or Diagnostic Code 5261, requiring 
extension is limited to 10 degrees.  On examination again in 
April 2003 (by the same physician that conducted the January 
2003 exam), these findings did not change with respect to 
knee flexion; the veteran was also again capable of extension 
to 0 degrees.  While the most recent examination of record in 
September 2003 indicated more limited motion than previously 
exhibited-from 0 to 110 degrees-extension is still 
"normal," and demonstrated flexion is not severe enough to 
warrant the assignment of a compensable rating under 
Diagnostic Code 5261.  

Further, the Board finds that no higher rating for either 
knee is warranted even with consideration of functional loss 
due to pain or other factors-to include during flare-ups 
and/or with repeated use of the knee.  See 38 C.F.R. §§  4.40 
and 4.45 and DeLuca.  In this regard, the April 2003 examiner 
noted the veteran's complaints of pain and tenderness in his 
knees, as well as of some limitation in his ability to walk 
for significant distances without pain and discomfort.  
However, that examiner also noted that the veteran did not 
have pain on passive motion of either knee, and opined that, 
other than pain, the veteran had no other obvious functional 
limitation related to the knees.  This would tend to militate 
against a finding of any significant additional functional 
loss with repeated use and/or during flare-ups.  In any 
event, the Board points out that the extent of the veteran's 
functional loss due to pain is already contemplated in the 
current assignment of the maximum 10 percent rating, for 
painful motion, under Diagnostic Code 5003, and there simply 
is no indication that the veteran experiences such disabling 
pain-even during flare-ups and with repeated use-to result 
in disability of either knee warranting more than the 
currently 10 percent assigned under either Diagnostic Code 
5260 or 5261.  

The Board also finds that there is no basis for evaluation of 
either of the veteran's service-connected knee disabilities 
under any other potentially applicable diagnostic code.  In 
the absence of evidence of, or of disability comparable to, 
ankylosis, dislocated semilunar cartilage, or impairment of 
the tibula or fibula of either knee, there is no basis for 
evaluation of either knee under Diagnostic Codes 5356, 5258, 
or 5262, respectively.  As there is also no evidence of any 
instability affecting either knee, there is no basis for 
evaluation of either disability under Diagnostic Code 5257, 
and likewise no basis for assignment of separate ratings for 
arthritis (resulting in limited and/or painful motion) and 
instability.  See VAOPGPREC 23-97 (July 1, 1997; revised, 
July 24, 1997) and VAOPGPREC 9-98 (August 14, 1998).

C.	Extra-Schedular and Benefit-of-the Doubt Consideration

The above discussions are based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  

Additionally, Board notes that that at no point since the 
effective date of the grants of service connection has any of 
the veteran's disabilities been shown to be so exceptional or 
unusual to warrant the assignment of any higher rating on 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the November 2003 SOC).  

As regards the claim for a higher initial rating for 
hypertension, the Board points out that the rating criteria 
for this disability involves application of a numerical 
formula premised upon clinical testing results (specifically, 
blood pressure testing), and thus, it does not appear that 
consideration of any other factors besides the pertinent test 
results would be appropriate.  

However, even if such consideration was appropriate for 
hypertension, neither that disability, nor any of the other 
disabilities discussed above, has objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  The veteran has 
reported to various that he was required to leave a previous 
job with a security company in 2001 after he was unable to 
complete a required employment physical, and employment 
records from this company appear to provide confirmation of 
this fact; however, on VA general medical examination in 
January 2003, it was noted that the veteran had obtained a 
new job position at a range officer at Fort Bragg.  More 
recently, the report of the September 2003 examination 
reflects the veteran's report that he was continuing to work 
on a full-time basis, and that had taken between three to 
four days of leave in the past year in order to recuperate 
from knee problems.  Also, there is no showing that any of 
the veteran's disabilities has warranted frequent periods of 
hospitalization, or to have otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, in adjudicating each claim under consideration, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against each 
of the veteran's claims for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

For all the foregoing reasons, there is no basis for "staged 
rating" pursuant to Fenderson, of any of the disabilities 
under consideration, and each claim for a higher initial 
rating must be denied.



ORDER

An initial rating in excess of 20 percent for hypertension is 
denied.

An initial rating in excess of 30 percent for hypertensive 
arteriosclerotic heart disease, with old myocardial 
infarction, is denied.

An initial rating in excess of 10 percent for residuals of a 
right knee injury is denied.

An initial rating in excess of 10 percent for residuals of a 
left knee injury, with internal derangement and anterior 
cruciate ligament damage, is denied.  


REMAND

In its October 2003 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
lumbosacral strain, effective May 28, 2002.  The claims file 
reflects that, in December 2003, the veteran filed a NOD with 
the initial rating assigned for lumbosacral strain (as 
indicated on the veteran's VA Form 9, received that same 
month); however, the RO has yet to issue a SOC with respect 
to this claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober,  10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the veteran a SOC 
with respect to the October 2003 denial 
of an initial rating in excess of 10 
percent rating for lumbosacral strain.  
Along with the SOC, the RO must furnish 
to the veteran a VA Form 9, and afford 
him the appropriate opportunity to submit 
a substantive appeal perfecting an appeal 
as to that issue.  The veteran is hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be perfected 
(as regards the claim for an initial 
rating in excess of 10 percent for 
service-connected lumbosacral strain, 
within 60 days of the issuance of the 
statement of the case).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


